                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                    AT LEXINGTON

 NORFOLK SOUTHERN RAILWAY
                                                      CIVIL ACTION NO. 5:18-cv-207-KKC
 COMPANY,
          Plaintiff,

 V.                                                           ORDER AND OPINION

 KEVIN TOBERGTE, et al.,
          Defendants.


                                            *** *** ***

       This matter is before the Court on motions to dismiss filed by Defendants Andrew Hall [DE

8] and Kevin Tobergte. [DE 11.] For the reasons enumerated below, the Defendants’ motions are

denied.

                                         BACKGROUND

       On March 18, 2018, southbound Norfolk Southern train 175 collided with northbound Norfolk

Southern train M 74 in Georgetown, Kentucky. [DE 1, at 2.] At the time of the collision, Defendants

Andrew Hall (conductor) and Kevin Tobergte (locomotive engineer) were operating train 175. [DE

1, at 2.] The impact resulted in significant damage to both locomotives, the derailment of thirteen

railcars, and injury to three crew members, including Defendants Hall and Tobergte. [DE 8-1, at 1;

DE 14, at 2.]

       Plaintiff Norfolk Southern filed this action on April 5, 2018, alleging negligence on the part

of Defendants Hall and Tobergte. [DE 1, at 2.] Norfolk Southern specifically asserts that the

Defendants violated various federal regulations and railroad operating rules in failing to stop train

175 ahead of red stop signal CP 72.18. Norfolk Southern seeks compensation for property damages


                                                 1
and requests indemnity for any damages sustained by third parties as a result of the collision. [DE 1,

at 5.] Defendants Hall and Tobergte now move the Court to dismiss Norfolk Southern’s claims against

them. [DE 8; 11.]

                                             ANALYSIS

       Defendants assert that the Federal Employers’ Liability Act (“FELA”) requires the dismissal

of this lawsuit. Their argument is twofold. First, Defendants contend that Norfolk Southern’s lawsuit

for property damages precludes them from filing personal injury claims in the venue of their choice.

Second, they argue that the railroad’s property damage lawsuit is an improper attempt to exempt itself

from tort liability. Both assertions require this Court to find that a railroad employer’s claim for

property damages fits within the purview of FELA Section 5’s any “device whatsoever” language. 45

U.S.C. § 55. For reasons stated below, the Court finds that Defendants’ arguments fail and Norfolk

Southern may proceed on its claims.

       FELA provides the exclusive remedy for railroad workers and their dependents to recover

from railroads for injuries caused by the negligence of the railroad or fellow employees. 45 U.S.C. §

51; William P. Murphy, Sidetracking the FELA: The Railroads' Property Damage Claims, 69 Minn.

L. Rev. 349, 394 (1985). Conscious of the thousands of railroad injuries or deaths occurring each

year, Congress created a federal solution that helped transfer the risk of “doing business” from the

employee to the railroad employer. Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 542 (1994).

Congress intended FELA to be a “departure from common law principles of liability.” Lewis v. CSX

Transp., Inc., 778 F. Supp. 2d 821, 834 (S.D. Ohio 2011) (citing Aparicio v. Norfolk & W. Ry. Co.,

84 F.3d 803, 807 (6th Cir. 1996)). Accordingly, it eliminated several of the common law defenses

that had previously barred railroad workers from prevailing on their tort claims. For example, FELA

“abolished the fellow servant rule, rejected the doctrine of contributory negligence in favor of that of



                                                   2
comparative negligence, and prohibited employers from exempting themselves from FELA through

contract.” Gottshall, 512 U.S. at 542. FELA also eliminated the defense of assumption of the risk and

abolished a railroad’s right to remove an action brought under the statute to federal court. 45 U.S.C.

§§ 54, 56; see Tiller v. Atlantic Coast Line R.R., 318 U.S. 54, 62-64 (1943).

       Section 5 of FELA, 45 U.S.C. § 55, provides that “[a]ny contract, rule, regulation, or device

whatsoever, the purpose or intent of which shall be to enable a common carrier to exempt itself from

any liability created by this chapter, shall to that extent be void . . . .” Congress provided only one

exception to the general mandate of Section 5. Specifically, the statute permits common carriers to

set off amounts contributed to “any insurance, relief benefit, or indemnity that may have been paid to

the injured employee.” 45 U.S.C. § 55. Thus, amounts advanced to injured employees in these listed

scenarios are deducted from the employee’s eventual personal injury recovery under FELA.

       Defendants first argue that Section 5 precludes any attempt by a railroad employer to dictate

where its employees file their FELA claims. Defendants assert that because Norfolk Southern’s

lawsuit for property damages forces them to bring their FELA claims in this Court, they have been

improperly deprived of their choice of venue. In support of their position, Defendants point to the

Supreme Court’s decision in Boyd v. Grand Truck W. R. Co., 338 U.S. 263 (1949). There, a railroad

employee—Boyd—suffered multiple injuries while working for a railroad. Id. Following the

accident, the railroad advanced money to Boyd against any future FELA recovery. Id. at 264. Of note,

the signed agreement contained a clause requiring Boyd to file his later FELA claims in either

Calhoun County Circuit Court or the Eastern District of Michigan. Id. When Boyd filed his FELA

suit in Illinois, the railroad sought to enjoin the action based on its executed agreement with Boyd.

Id.




                                                  3
       In voiding the agreement between Boyd and the railroad, the Supreme Court observed that a

“petitioner's right to bring the suit in any eligible forum is a right of sufficient substantiality to be

included within the Congressional mandate of [§] 5 of the Liability Act.” Id. Therefore, the Supreme

Court concluded that any contract “restricting the choice of venue” was invalid under FELA. Id. Here,

Defendants argue that like the contract struck down in Boyd, the lawsuit filed by Norfolk Southern is

an impermissible attempt to restrict the choice of venue for their FELA claims. This is because the

lawsuit will result in the Defendants having to bring their FELA claims (in the form of compulsory

counterclaims) in this District. See Fed. R. Civ. P. 13(a). Defendants also direct the Court’s attention

to 28 U.S.C. § 1445—the statute that forbids railroad employers from removing FELA claims to

federal court. Defendants assert that Norfolk Southern’s lawsuit, in addition to forcing them to litigate

their claims in this District, renders the removal provision of 28 U.S.C. § 1445 moot. A result which,

according to the Defendants, is contrary to the aims of FELA.

       This Court is unwilling to stretch the holding in Boyd to fit the facts of this case. Boyd dealt

with a signed contract limiting the employee’s choice of forum for future FELA claims, not a lawsuit.

And while the term “contract” is explicitly mentioned in Section 5, nothing in the FELA provision

precludes a railroad employer from pursuing its own claims for property damages. For Defendants to

succeed on this argument, then, they must convince this Court that Norfolk Southern’s lawsuit fits

within the purview of Section 5’s any “device whatsoever” language. As the Court will explain in

greater detail below, the Defendants have failed in this endeavor.

       Defendants next argue that Norfolk Southern’s property damage lawsuit constitutes an

impermissible attempt to “exempt itself” from FELA liability. Defendants specifically assert that by

setting off their personal injury claims with its own claims for property damages, Norfolk Southern

has all but guaranteed that it will not have to pay Defendants’ FELA claims. This setoff theory derives



                                                   4
from the Seventh Circuit’s decision in Deering v. Nat'l Maint. & Repair, Inc., 627 F.3d 1039 (7th Cir.

2010). There, a Seventh Circuit panel concluded that a common carrier’s counterclaim for property

damages qualified as a “device” for Section 5, 45 U.S.C. § 55, purposes. Id. at 1048. Judge Posner

specifically reasoned that FELA’s legislative history suggested that any setoff claim by a common

carrier would be construed as a forbidden “device” under Section 5. Id. at 1044.

         In asking this Court to adopt and expand the reasoning of Deering, Defendants suggest that

the Court need not wade into the actual question decided there—whether a counterclaim qualifies as

a “device” under FELA Section 5. Instead, Defendants contend that this Court should limit its analysis

to whether separate lawsuits for property damages are “devices” within the purview of Section 5.

When evaluating the language of Section 5, however, courts ought to treat counterclaims and separate

lawsuits as one. If separate lawsuits for property damages qualify as “devices” under Section 5, then

surely counterclaims do as well. Alternatively, if counterclaims cannot be construed as “devices” for

Section 5 purposes, then separate state actions for property damages also cannot qualify as such.

         Only one federal court has examined the question of whether a railroad employer’s separate

state action for property damages should be considered a “device” under Section 5. See Norfolk S. Ry.

Co. v. Turner, No. 3:07-CV-145, 2007 WL 2962643, at *5 (N.D. Ind. Oct. 9, 2007).1 However, five

U.S. Courts of Appeals have evaluated the issue as it pertains to counterclaims. And, the Seventh

Circuit is the only Circuit to answer the question in the affirmative, holding that a counterclaim indeed

qualifies as a “device” under Section 5. The majority view, held by the First, Fourth, Fifth, and Eighth

Circuits, is that the term “device” does not include a railroad’s counterclaims for property damages.

See Withhart v. Otto Candies, L.L.C., 431 F.3d 840, 843 (5th Cir. 2005); Nordgren v. Burlington N.




1
 It appears that the decision in Turner was overturned by Deering v. Nat'l Maint. & Repair, Inc., 627 F.3d 1039 (7th Cir.
2010).

                                                           5
R. Co., 101 F.3d 1246, 1251 (8th Cir. 1996); Sprague v. Boston & Maine Corp., 769 F.2d 26, 29 (1st

Cir. 1985); Cavanaugh v. W. Maryland Ry. Co., 729 F.2d 289, 294 (4th Cir. 1984).

       The common thread between these majority decisions is a reliance on the plain meaning of

the language in Section 5. When construing the plain meaning of a statute, courts must look to the

specific language therein, as well as the “language and design of the statute as a whole.” Sullivan v.

Everhart, 494 U.S. 83, 89 (1990). Relying on the Seventh Circuit’s opinion in Deering, Defendants

argue that the any “device whatsoever” language of Section 5 operates as a broad catch-all and should

not be limited by the terms immediately preceding it. These terms, however, —"contract,” “rule,” and

“regulation.”—are very informative as all refer to the tactics employed by railroads prior to FELA’s

enactment. See Nordgren, 101 F.3d at 1251. It would strain credulity and common sense to expand

such a limited set of terms to encompass a railroad’s separate action or counterclaim for property

damages.

       The phrase following Section 5’s any “device whatsoever” language is also critical to the

Court’s decision: “the purpose or intent of which shall be to enable any common carrier to exempt

itself from any liability created by this chapter.” 45 U.S.C. § 55. As noted by the Fourth Circuit in

Cavanaugh, this language makes clear that something can only be considered a “device” when it

exempts a railroad employer from tort liability. 729 F.2d at 292. Separate lawsuits and counterclaims

for property damages, however, do not automatically exempt the railroad employer from liability.

Instead, the railroad can still be found wholly or partially responsible for the injuries sustained by the

employee. See Cavanaugh, 729 F.2d at 292. (“It is only when the ‘contract . . . or device’ qualifies as

an ‘exempt[ion] itself from any liability’ that it is ‘void[ed]’ under Section 5. But a counterclaim by

the railroad for its own damages is plainly not an ‘exempt [ion] . .. from any liability’ and is thus not

a ‘device’ within the contemplation of Congress.”); Nordgren, 101 F.3d at 1251. (“Simply stated, the



                                                    6
problem with calling BN's proposed counterclaim a ‘device’ under § 55 is that its use does not exempt

the railroad from FELA liability; BN could still be found liable to Nordgren on his FELA claim.”).

       In sum, after a careful review, the Court adopts the reasoning espoused by the First, Fourth,

Fifth, and Eighth Circuits and determines that counterclaims are not “devices” for the purposes of

Section 5. Nor are separate state actions for property damages, such as the one filed by Norfolk

Southern in this matter. Therefore, the Defendants’ motions to dismiss must be denied.

       The Court would also like to point out that were it to preclude all property damage claims

brought by railroads, an employee involved in an accident would be entirely immune from legal

redress—even if the incident in question was entirely their fault. In addition, Norfolk Southern raises

an interesting point regarding the statute of limitations. Railroad employees have three years to file

personal injury claims under FELA. Under Kentucky tort law, however, a railroad employer only has

two years to file a negligence claim for property damages. Therefore, if Defendants prevailed on their

argument and railroads were precluded from filing separate property damage claims, employees

would simply wait two years to file their FELA claims. At this point, the railroad would be time-

barred from bringing a counterclaim for its property damages.

       On the other side of the coin, the Court recognizes the negative effects this decision will have

on railroad employees wishing to file FELA claims. For one, as the Defendants point out, there may

be a race to the courthouse to secure the desired litigation forum. And the railroads, with vast legal

resources, may very well win these races. Second, if the railroad employer files its action for property

damages in federal court, FELA’s anti-removal provision will be rendered moot. Third, the Court is

cognizant of the practical effect of a railroad employer’s separate lawsuit or counterclaim for property

damages. If the trier of fact attributes any significant percentage of fault to the employee, she is

unlikely to recover on her personal injury claims. Take for example, a situation where a railroad



                                                   7
accident results in $900,000 in property damages and the employee suffers personal injuries in the

amount of $100,000. If it is determined that the employee is 10% or more at fault, she will not recover

a dime for her personal injuries. The Court submits that all three of these outcomes are far from ideal.

       That said, it is not the province of this Court to stretch the plain meaning of the language of

Section 5 to arrive at more equitable outcomes. Rather, it is up to Congress to fix the problem. If

Congress wishes to preclude railroads from filing separate state actions or counterclaims for property

damages, then it should amend the relevant language of Section 5. In the Court’s view, Section 5’s

any “device whatsoever” language has a finite elasticity, and to stretch it to include a railroad’s claim

or counterclaim for property damages would be a significant overstep.

                                           CONCLUSION

       For these reasons, the Court denies the Defendants’ motions to dismiss. [DE 8; 11.]



       Dated December 10, 2018.




                                                   8
